COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Frank and Clements
Argued at Chesapeake, Virginia


TOMOLACAS McKENZIE
                                           MEMORANDUM OPINION * BY
v.   Record No. 3018-00-1               JUDGE JEAN HARRISON CLEMENTS
                                              DECEMBER 27, 2001
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Randolph T. West, Judge

          James S. Ellenson for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Randolph A. Beales, Attorney
          General, on brief), for appellee.


     Tomolacas McKenzie was convicted in a bench trial of

possession of marijuana with the intent to distribute in violation

of Code § 18.2-248.1(a)(2) and possession of a firearm while in

possession of a controlled substance in violation of Code

§ 18.2-308.4.   On appeal he contends the trial court erred in

finding he consented to the search of his car and denying his

motion to suppress the marijuana and firearm.   Finding no error,

we affirm the convictions.

     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts and incidents of the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
proceedings necessary to the parties' understanding of the

disposition of this appeal.

     "On appeal from a trial court's denial of a motion to

suppress, we must review the evidence in the light most

favorable to the Commonwealth, granting to the Commonwealth all

reasonable inferences fairly deducible from it."       Debroux v.

Commonwealth, 32 Va. App. 364, 370, 528 S.E.2d 151, 154, aff'd

en banc, 34 Va. App. 72, 537 S.E.2d 630 (2000).       So viewed, the

evidence established that, on April 16, 2000, Officer Walston

stopped McKenzie for a traffic infraction after observing his

car skid when pulling out onto the road from a parking lot.

Walston approached McKenzie and, detecting the odor of alcohol,

asked him to get out of the car.    Walston subsequently asked

McKenzie about searching his car.

     Asked by the prosecutor at the suppression hearing to tell

the court exactly what he asked McKenzie, Walston said, "I asked

him if there would be any problem with me searching his

vehicle."   In response, Walston testified, McKenzie said, "No."

That was, according to Walston, the full extent of the

conversation relating to the search.

     Asked by defense counsel what he said exactly to McKenzie,

Walston said, "I asked him if he had any problem with me

searching, checking his vehicle.    He said, 'No.'"    Upon further

questioning by defense counsel, Walston reiterated, "I asked

[McKenzie] if he had a problem with me searching his vehicle.

                               - 2 -
He stated, 'No.'"    Walston indicated he "asked the question one

time and that was it."    He admitted he did not use the word

"consent" in requesting permission to search McKenzie's car.

        In response to the trial judge's and prosecutor's

additional inquiries, Walston said he asked McKenzie the

question he normally asked, which was, "Do you have a problem

with me searching your vehicle?"

        Following McKenzie's negative response to that question,

Walston conducted a search and found the subject marijuana and

firearm in his car.

        No direct evidence as to McKenzie's education or

intelligence was presented, although McKenzie did testify that

he was "[t]wenty-two years of age" and an employee of Burger

King.

        McKenzie's sole contention on appeal is that the

Commonwealth failed to prove he validly consented to Officer

Walston's search of his car.    He argues that Walston's question

concerning consent was confusing and susceptible to various

interpretations.    Thus, he concludes, his negative response to

that question did not constitute consent to a search and the

trial court erred in finding that it did.

        "'Consent to a search . . . must be unequivocal, specific

and intelligently given . . . and it is not lightly to be

inferred.'"     Elliotte v. Commonwealth, 7 Va. App. 234, 239, 372
S.E.2d 416, 419 (1988) (quoting Via v. Peyton, 284 F. Supp. 961,

                                 - 3 -
967 (W.D. Va. 1968)).   "[T]he presence of consent is a factual

question to be determined by the trier of fact."    Jean-Laurent

v. Commonwealth, 34 Va. App. 74, 79, 538 S.E.2d 316, 318 (2000).

Thus, we will reverse the trial court's ruling only if plainly

wrong or unsupported by credible evidence.    See Debroux, 32 Va.

App. at 370, 528 S.E.2d at 154.

     Here, Walston testified that he asked McKenzie, "Do you

have a problem with me searching your vehicle?" and that

McKenzie answered, "No."    This testimony was sufficient to prove

that Walston asked for permission to search the car and that

McKenzie consented to the search of his car by Walston.

Furthermore, although no evidence of McKenzie's education or

intelligence was presented, it is clear from the record that

McKenzie had a sufficient command of the English language, and

its idiomatic nuances, to fully appreciate that, in responding

negatively to Walston's straightforward question, he was

consenting to the search.   We conclude, therefore, that the

record contains sufficient evidence to support the trial court's

finding that McKenzie unequivocally, specifically, and

intelligently consented to the search of his car by Walston.

Thus, the trial court did not err in denying the motion to

suppress.

     Accordingly, we affirm McKenzie's convictions.

                                                          Affirmed.



                                - 4 -